DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,712,269 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 05/14/2018 have been fully considered but they are not persuasive. 
Applicant argues that Arnone fails to teach a mirror adjustment mechanism configured to simultaneously adjusts and lock an axial positon of the mirror and adjust a radial position of the mirror. Applicant further notes that the sides 567 and 569 axially secure the rotation adjustment element 565 to prevent such axial movement [0119]. The examiner respectfully disagrees. 
Notice that the position that prevents movement is one position of many, locked, unlocked, and loosen i.e., and as such, the mirror adjustment mechanism is used as needed not only in one position [0103][0108][0117] [0118] [00123]. As such, the mirror adjustment mechanism 565 configured to adjust an axial position of the mirror 561E along the longitudinal axis and to adjust a radial position of the mirror 561E about the longitudinal axis. Notice that rotating and moving the tip lever 565 results in the claimed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnone et al. (US Pub. No. 2012/0057254 A1) in view of Geng et al. (US Patent 7,358,498 B2).
With regards to claims 1 and 10, Arnone discloses the opto-mechanical apparatus (Figures 5B and 5C) comprising: a hollow housing member 563B having a first end and a second end, the housing member having a longitudinal axis; a mirror 561E positioned on a side of the first end of the housing member 563B; and a mirror adjustment mechanism 565 attached to the second end of the housing member 563B, the mirror adjustment mechanism 565 connected to the parabolic mirror through the housing member, the mirror adjustment mechanism 565 configured to adjust an axial position of the mirror 561E along the longitudinal axis and to adjust a radial position of the mirror 561E about the longitudinal axis [0103] [0108].
Arnone fail to expressly disclose the mirror of the parabolic type. Geng discloses image mechanism specifically related to utilizing a reflective material to control viewing 
With regards to claim 2,  Arnone discloses an axel 561S extending through the housing member 563B along the longitudinal axis of the housing member 563B, the axel having a first end and a second end, wherein the first end of the axel is connected to the mirror 561E [0113].
With regards to claim 3, Arnone discloses a base plate 563 having a first end and a second end, wherein the first end of the base plate is attached to the first end of the housing member 563B, and wherein the axel 561S passes through the base plate 563 (Figure 5B).
With regards to claim 4, Arnone discloses a mirror support plate 561 (i.e., the shaft or underlining structure under the mirror) having a first end and a second end, wherein the first end of the mirror support plate 561 is attached to the first end of the axel 561S, and wherein the second end of the mirror support plate 561 is attached to the parabolic mirror 561E [0123] [0124] [0125].
With regards to claim 9,  Arnone discloses a locking screw 568A and 568B configured to be received through a circumferential surface of the housing member 563B connecting the first end and the second end of the housing member 563B, the locking screw 568A and 568B configured to lock the parabolic mirror 561E in the axial position and in the radial position (Figure 5B).

Allowable Subject Matter
Claims 5 – 8 and 11 – 16 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5, the prior art on record fails to expressly disclose or render an opto-mechanical apparatus including a hollow retaining ring positioned between the mirror support plate and the housing member, the retaining ring contacting a return spring on one side of the retaining ring and contacting the mirror adjustment mechanism on the opposite side of the retaining ring, wherein the axel passes through the retaining ring, in combination with the rest of the claimed limitations.
With regards to claim 11, the prior art on record fails to expressly disclose or render an opto-mechanical apparatus further comprising a method including generating a signal in response to irradiating the optical target with the light beam from the light source; guiding the signal to a second opto-mechanical apparatus comprising:
a hollow housing member having a first end and a second end, the housing member having a longitudinal axis and adjusting at least one of an axial position or a radial position of a parabolic mirror of the second opto-mechanical apparatus using a mirror adjustment mechanism of the second optomechanical apparatus to guide the signal to an optical detector, in combination with the rest of the claimed limitations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DJURA MALEVIC/Examiner, Art Unit 2884                                                                                                                                                                                                        

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884